                                             Case 4:21-cv-00533-HSG Document 9 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        KEVIN BELL,                                    Case No. 21-cv-00533-HSG
                                   8                    Plaintiff,                         ORDER OF TRANSFER
                                   9              v.

                                  10        WARDEN,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, an inmate housed at Mule Creek State Prison (“MCSP”), filed this pro se civil
                                  14   rights action pursuant to 42 U.S.C. § 1983. Plaintiff requests early release due to COVID-19, and
                                  15   also makes the following allegations about the conditions of confinement at MSCP: he was housed
                                  16   with a cellmate who was exposed to COVID-19 prior to moving into Plaintiff’s cell; correctional
                                  17   officer Miller continued to work despite testing positive for COVID-19; correctional officer
                                  18   Pendleton dragged him across the dayroom; and he was housed in a cell without water and without
                                  19   a functioning toilet for days. Plaintiff has named as defendant “Warden”, which presumably refers
                                  20   to the warden of MCSP. See generally ECF No. 7. The events or omissions giving rise to the
                                  21   claim(s) occurred at Mule Creek State Prison, which is located in Amador County, which lies
                                  22   within the venue of the Eastern District of California. See 28 U.S.C. § 84(c)(b). The warden of
                                  23   MSCP likely resides in Amador County. There is no indication that he resides in the District of
                                  24   Northern California. Venue therefore properly lies in the Eastern District. See id. § 1391(b).
                                  25   Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. § 1406(a),
                                  26   this action be TRANSFERRED to the United States District Court for the Eastern District of
                                  27   California.
                                  28   //
                                          Case 4:21-cv-00533-HSG Document 9 Filed 03/19/21 Page 2 of 2




                                   1         The Clerk shall transfer this matter forthwith.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 3/19/2021

                                   4                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
